DETAILED ACTION

Terminal Disclaimer
		The terminal disclaimer(s) filed on 27 July 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of the full statutory term of the patent(s) granted on U.S. patent(s) 9,775,029 & 10,477,393 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Michael Tse on 1st August 2020.
This application has been amended as follows:
IN THE CLAIMS
Replace the following claims listed as follows.

CLAIM 1:
A communication device for enhancing security of a portable communication device comprising:  
2a hardware processor; and   
3a memory having multiple memory regions and storing application code 4implementing user interface logic and security code implementing transaction logic, 5wherein the multiple memory regions includes a separate first memory region and a second 6memory region, 
7wherein the transaction logic is configured to receive from a remote computer a first cryptogram key, store 8the first cryptogram key in the second memory region, receive a request to conduct a 9transaction from the user interface logic, generate a transaction cryptogram using the 10first cryptogram key, and transmit the transaction cryptogram to an access device to 12conduct the transaction, and  
11wherein the transaction logic is further configured to send a replenishment 12request for a different second cryptogram key to the remote computer, the replenishment request including transaction 13log information derived from a transaction log stored in the second memory region, 14receive from the remote computer the requested second cryptogram key when the transaction log information in the 15replenishment request is successfully verified in response to matching with transaction log information stored at the remote computer, and store the second cryptogram key in the second 16memory region of the portable communication device.  


1CLAIM 13:
A method for enhancing security of a portable communication device comprising:  
2receiving, by transaction logic of a communication device, a first cryptogram key from a remote computer, 3wherein the communication device includes a memory having a separate first memory region and 4a second memory region;  
5storing, by the transaction logic, the first cryptogram key in the second memory 6region;  
7receiving, by the transaction logic, a request to conduct a transaction from user 8interface logic;  
9generating, by the transaction logic, a transaction cryptogram using the first 10cryptogram key;  
11transmitting, by the transaction logic, the transaction cryptogram to an access device to 12conduct the transaction;  
120sending, by the transaction logic, a replenishment request for a different second cryptogram key to the remote computer, the replenishment request including transaction log information derived 15from a transaction log stored in the second memory region;  
16receiving, by the transaction logic, the requested second cryptogram key from the remote computer when the 17transaction log information in the replenishment request is successfully verified in response to matching with transaction log information stored at the remote computer; and  
18storing, by the transaction logic, the second cryptogram key in the second 19memory region of the portable communication device.  

Allow Subject Matter

Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1 and 13 (& associated dependent claims).
The present invention is directed to a method for enhancing security of a portable communication device. In view of the closest prior arts such as U.S. PG-PUB: 2013/026317 (by Collinge) and U.S. Patent 9,361,619 (by Varadaraijan), no singular art disclosing nor motivation to combine has been found to anticipate or render obvious the claimed invention in such particular details of doing so in the context of recited limitations such as 2receiving a first cryptogram key from a remote computer, 3wherein the communication device includes a memory having a separate first memory region and 4a second memory region; 5storing the first cryptogram key in the second memory 6region; 7receiving a request to conduct a transaction from user 8interface logic; 9generating a transaction cryptogram using the first 10cryptogram key; 11transmitting, by the transaction logic, the transaction cryptogram to an access device to 12conduct the transaction; 120sending a replenishment request for a different second cryptogram key to the remote computer, the replenishment request including transaction log information derived 15from a transaction log stored in the second memory region; 16receiving, by the transaction logic, the requested second cryptogram key from the remote computer when the 17transaction log information in the replenishment request is successfully verified in response to matching with transaction log information stored at the remote computer; and 18storing the second cryptogram key in the second 19memory region of the portable communication device.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        (No. #2243 - 2021)